Case 7:19-mj-10886-UA Document 18 Filed 12/17/19 Page 1 of 1

& & ASSOC

ATTORNEYS-AT-LAW

   

, PC.

15 Barclay Road
Searsdale, New York 10583-2707
e-mail: ml@LevLaw.org
Fax (914) 725-4778
Telephone (914) 600-4288

December 17, 2019

Via ECF

Hon. Paul E. Davison

U.S. Magistrate-Judge, S.D.N.Y.

The Hon. Charles L. Brieant Jr.

Federal Building and United States Courthouse
300 Quarropas St.

White Plains, NY 10601-4150

RE: U.S. v. Landau (19 M 10886)
Dear Magistrate-Judge Davison:

The undersigned is counsel to Defendant Alter Landau in the above-referenced matter. My client
is presently released on an Appearance Bond which restricts his travel to the Southern and Eastern
Districts of New York. My client owns property in Ulster County (which is in the Northern District
of New York), and it has become necessary for him to travel there periodically for business
purposes as a result. I have spoken to A.U.S.A. Mathew Andrews, who has graciously consented
to expand Mr. Landau’s travel restriction to permit him to travel to the Western District of New
York, subject to the Court’s approval. As such, I respectfully request, on behalf of Defendant
Alter Landau, that his scope of permissible travel be expanded to include the Northern District of
New York.

Thank you for your attention.

Respectfully,

~ MICHAEL LEVINE

cc. A.U.S.A. Mathew Andrews (via ECF)
